Citation Nr: 0123987	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  01-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to May 15, 1997, for 
service connection for degenerative arthritis of the right 
shoulder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
degenerative arthritis, right shoulder and assigned a 10 
percent evaluation effective May 15, 1997.  The veteran 
appealed for an earlier effective date.


FINDINGS OF FACT

1.  The RO in April 1985 denied the veteran's claim of 
entitlement to service connection for a right shoulder 
disability; the veteran did not perfect his appeal from the 
foregoing determination following the issuance of a statement 
of the case to him and his representative in August 1985.

2.  The veteran did not request reopening of his claim for 
service connection for a right shoulder disability at any 
time earlier than May 15, 1997, at which time VA received a 
copy of a physician's report regarding the veteran's right 
shoulder disability, and the RO accepted the physician's 
report as an informal request to reopen his claim.

3.  The veteran formally requested reopening of his claim for 
service connection for a right shoulder disability in June 
1997. 





CONCLUSION OF LAW

An effective date earlier than May 15, 1997, is not warranted 
for the grant of service connection for degenerative 
arthritis of the right shoulder.  38 U.S.C.A. §§ 5110, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record reveals that the veteran's original claim for 
entitlement to service connection for a right shoulder 
dislocation was denied by a rating decision dated July 1946 
as not shown by the evidence of record.  In July 1985, the RO 
denied the veteran's claim of entitlement to service 
connection for a right shoulder disability.  The veteran did 
not perfect his appeal from the foregoing determination 
following the issuance of a statement of the case to him and 
his representative in August 1985.

In a Statement in Support of Claim (VA Form 21-438) dated 
March 2, 1993, the veteran stated that he was "claiming that 
the VA decision of July 25, 1946, which denied service 
connection for 'deformity, acquired, right elbow and for 
atrophy right shoulder muscles' was CLEARLY AND UNMISTAKABLY 
ERRONEOUS."

By a confirmed rating decision dated March 1993, the RO found 
that no new and material evidence had been submitted 
regarding the prior denial of service connection for a right 
elbow condition.  The veteran filed a notice of disagreement, 
and a statement of the case was issued in April 1993.

In a Statement of Accredited Representation in Appealed Case 
(VA Form 1-646), dated August 1994, the veteran's 
representative stated, "Veteran submits substantive appeal 
because he is dissatisfied with consideration of his claim at 
this level.  Veteran claimed the issue as error from the 
start on March 2, 1993, but Chicago Rating Board chose to 
misconstrue the issue as whether new and material evidence 
had been considered."

By a Board decision dated June 1996, the claim to amend or 
reverse the RO decision in July 1946, due to clear and 
unmistakable error was denied.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, Court or COVA).  In November 1996, VA filed a 
joint motion for remand and to stay further proceedings.  In 
the joint motion for remand it was noted that the RO did not 
furnish a statement of the case on the issue addressed in the 
Board's June 1996 decision as required by 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 19.29, 19.31, 20.904(a)(2).  The Court granted 
the motion and ordered Board's vacated and remanded for 
issuance of a statement of the case on the issue clear and 
unmistakable, with permission to the appellant to submit 
additional evidence and argument and raise alternative 
theories of service connection.

On May 15, 1997, the VA received a statement dated May 2, 
1997, from S.G.S., M.D.  In his statement, Dr. S.G.S. 
reported treating the veteran for disabilities including his 
one involving the right shoulder.

On June 18, 1997, through his representative, the veteran 
sent the RO a statement in which it was noted that the 
veteran was claiming that new and material evidence had been 
submitted with regard to his claim for service connection for 
a right shoulder disability.

In November 1997, the RO sent the veteran a letter requesting 
clarification of whether the veteran wanted the June 1997 
statement from S.G.S., M.D. used as evidence in the issue of 
clear and unmistakable error or as new and material evidence 
for the claim of service connection for right elbow 
condition.  The veteran's representative responded to the 
letter the same month and informed the RO that, "This is to 
be considered a response to letter to veteran dated November 
11, 1997.  Although veteran believes that Dr. Stamelos's 
statement does have a bearing on his CUE claim, he is willing 
to have it considered as new and material evidence under the 
aegis of alternative theories to support service connection 
of right elbow deformity and right shoulder muscle atrophy.  
Veteran had included the right shoulder condition in the 
appeal which was disallowed by BVA but disallowance was 
vacated by COVA for reconsideration under CUE vs new and 
material evidence."

In a decision dated September 2000, the Board reopened the 
claim and granted service connection for a right shoulder 
disability.  In implementing the Board's decision, the RO 
assigned a 10 percent evaluation for the right shoulder 
disability effective May 15, 1997.

The veteran contends that service connection for his right 
shoulder disability should be made effective from the date of 
his separation from service.  

Criteria

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West Supp. 2001); see 
also implementing regulations at 66 Fed.Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA has substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

Based on the procedural history of this case, VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed.  The 
discussions in the rating decision and the statement of the 
case informed the veteran of the information and evidence 
needed to substantiate his claim.  Thus, although the claim 
was developed before the effective date of the VCAA, there is 
no reasonable possibility that further development would aid 
in substantiating the claim and, therefore, an additional 
remand is not necessary.

The law governing the assignment of an effective date for an 
award of disability compensation is set forth in 38 U.S.C.A. 
§ 5110(b)(1) which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefore is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2). 
Otherwise, in cases where the application is not filed until 
more than one year from release of service, the effective 
date will be date of receipt of the claim, or the date 
entitlement arose, whichever is later.  Id.  However, when 
the benefit is granted as a result of a request to reopen, 
the effective date set for disability compensation based on 
such later grant of the benefit will be the date of receipt 
of the reopened claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400(r) (2000).

Analysis

The law provides that the effective date of service 
connection and compensation, based on a claim reopened with 
new and material evidence after a final disallowance, will be 
the date of VA receipt of the claim to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q), (r).  After the RO's final 
disallowance of the benefit in 1985, the next application to 
reopen the claim was received from the veteran on June 18, 
1997, and new and material evidence was submitted in support 
of that claim.

In this case, the veteran's claim was denied in 1985, and he 
did not appeal the denial.  In March 1993, he filed a new 
claim, which the RO initially treated as a request to reopen 
his claim for service connection for a right shoulder 
disability.  However, both the veteran and his representative 
stated unequivocally that the claim of March 1993 was not a 
request to reopen the claim, but rather, a claim based on 
clear and unmistakable error in the initial denial of service 
connection.   In the statement of March 1993, the veteran 
specifically referred to the "VA deecision of july 25, 1946" 
and characterized that decision as "CLEARLY AND UNMISTAKABLY 
ERRONEOUS."  In his statement of August 1994, the veteran's 
representative argued with regard to the claim filed in March 
1993 that the RO "chose to misconstrue the issue as whether 
new and material evidence had been considered."  Thus, the 
request to reopen the claim was not filed in March 1993.  The 
earliest date on which a written statement was filed that 
showed an intent to reopent the claim based on new and 
material evidence was May 15, 1997, when the veteran 
presented a physician's statement dated in may 1997. 

Therefore, a request to reopen the claim for service 
connection for a right shoulder disability was not filed 
before May 15, 1997, and an earlier effective date for the 
grant of service connection and compensation for degenerative 
arthritis of the right shoulder must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to May 15, 1997, for 
the grant of service connection for degenerative arthritis of 
the right shoulder is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

